Citation Nr: 1614507	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-49 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 13, 2010, for the grant of service connection for peripheral vascular disease, left lower extremity, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  


FINDING OF FACT

In August 2015 and March 2016 written statements, both of which have been associated with the record, the Veteran expressed his desire to withdraw the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than April 13, 2010, for the grant of service connection for peripheral vascular disease, left lower extremity, as secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with a May 2010 rating decisions that granted service connection for peripheral vascular disease, left lower extremity, as secondary to service-connected diabetes mellitus type II, assigning an effective date of April 30 2010.  In December 2010, the Veteran perfected an appeal on the issue of entitlement to an earlier effective date. 

August 2015 and March 2016 written statements, associated with the record, document the Veterans desire to withdraw his appeal on the issue of entitlement to an effective date earlier than April 13, 2010, for the grant of service connection for peripheral vascular disease, left lower extremity, as secondary to service-connected diabetes mellitus type II.  As the Veteran has properly withdrawn the substantive appeal with respect to this issue, the Board does not have jurisdiction to decide any appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015). 


ORDER

The appeal is dismissed. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


